Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objection to the claims.
Claim Interpretation
Amended claim 1 now requires that the thin film is made of the claimed compound and may not be a combination of compounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 20020175622 A1) in view of Inoue (US 20100259406 A1).
Regarding claim 1, Otani teaches preparing a glass substrate (claim 1) and forming a metal oxide layer, such as BaSnO3 by sputtering (para 0040, claim 5, claim 9), wherein the sputtering temperature is 250 °C (250 °C or lower) and the power source uses a high frequency of 13.56 MHz (radio frequency) (para 0042). 
Otani also teaches the oxide film has a thickness from 0.05 to 1 micrometer (para 0042), or 50 to 1000 nm. Though Otani does not explicitly teach a thickness of 200 to 1000 nm, one would have expected the use of any value within the Otani range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 50 nm to 1000 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Otani fails to explicitly teach that the film comprises BapLaqSnmOn, wherein p is 1 to 6, m is more than 1.5 and less than or equal to 6, n is more than 3.9 and less than or equal to 6, and q is 0 to 1. 
However, Inoue (US 20100259406 A1), in the analogous art of forming a plasma display panel by sputtering, teaches Ba3Sn2O7 as an alternative to BaSnO3 for use as an oxide film in a plasma display (para 0015, 0020-0022), wherein the film may be prepared by sputtering (para 0059, 0062). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute BaSnO3 with Ba3Sn2O7 in the plasma display panel of Otani because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Ba3Sn2O7 is equivalent to Ba2.5Sn1.667O5.833 when the atomic coefficients are all divided by 1.2, which maintains the same relative ratios of each element. In Ba2.5Sn1.667O5.833, p is 2.5 (1 to 6), q is 0, m is 1.667 (more than 1.5 and less than or equal to 6), and n is 5.833 (more than 3.9 and less than or equal to 6).
The combination of Otani and Inoue fails to explicitly teach the thin film has a sheet resistance of 10 Ω/sq to 14 Ω/sq. However, the combination of Otani and Inoue teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Otani in view of Inoue must necessarily yield a sheet resistance of 10 Ω/sq to 14 Ω/sq. See MPEP 2112.
The combination of Otani and Inoue fails to explicitly teach an optical transmittance of 92% or more at a wavelength of 650 nm. However, the combination of Otani and Inoue teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Otani in view of Inoue must necessarily yield an optical transmittance of 92% or more at a wavelength of 650 nm. See MPEP 2112.
Regarding claim 2, the combination of Otani and Inoue teaches the substrate is glass (Otani para 0042, claim 1).
Regarding claim 3, the combination of Otani and Inoue teaches the sputtering process is performed at a temperature of 250 °C (100 °C to 250 °C) (Otani para 0042).
Regarding claim 5, the combination of Otani and Inoue fails to explicitly teach using a compound target of Formula 1. However, Otani teaches a target of BaSnO3 is used to deposit the BaSnO3 layer of the same composition (para 0040, 0060). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering target of Ba3Sn2O7, or Ba2.5Sn1.667O5.833, to deposit the oxide film of the same composition (compound target of Formula 1).	
Regarding claim 8, Otani fails to explicitly teach the thin film has an optical transmittance of about 94% at a wavelength of 550 nm. However, the combination of Otani and Inoue teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Otani in view of Inoue must necessarily yield an optical transmittance of about 94% at a wavelength of 550 nm. See MPEP 2112.	


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 20020175622 A1) in view of Inoue (US 20100259406 A1), as applied to claim 1 above, and further in view of Aytug (US 20110160065 A1).
Regarding claim 4, the combination of Otani and Inoue fails to explicitly teach a deposition rate of 0.5 angstroms per second to 1.5 angstroms per second. 
However, Aytug (US 20110160065 A1), in the analogous art of sputtering a BaxSnyOz film, teaches using a deposition rate of 0.01-0.2 nm/s (para 0092), or 0.1-2 angstrom/s, for depositing a phase separated layer including a metal oxide, such as BaxSnyOz (para 0009-0010, 0090). Because Aytug teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the Ba2.5Sn1.667O5.833 film of Otani in view of Inoue at a rate of 0.1-2 angstrom/s with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Otani, Inoue, and Aytug fails to explicitly teach a deposition rate of 0.5 to 1.5 angstrom/s. However, one would have expected the use of any value within the Aytug range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1-2 angstrom/s, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Response to Arguments
Applicant’s arguments, see pg. 7-17, filed 5/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue (US 20100259406 A1).
Wu, Baniecki, Green, and Char are no longer relied upon and thus the arguments regarding these references are rendered moot.
Inoue teaches Ba3Sn2O7 as an alternative to BaSnO3 for the same purpose as Otani, and Ba3Sn2O7 is equivalent to Ba2.5Sn1.667O5.833 after simplification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797